Per Curiam.
In claimant’s present condition, without operation, there is evidence of permanent disability which is substantially and practically total. An award for permanent partial disability would not change the result, so far as this award is concerned. There is a possibility that an operation in the future may change the status to a permanent partial disability with substantial earning capacity, but there is no issue of unreasonable refusal of an operation affecting this award. We think the carrier presented reasonable grounds to have hearings held in Syracuse and New York to take testimony of physicians who had examined the claimant, where the carrier offered to pay the expense of claimant and his attorney and where such physicians had examined claimant at his request and at the expense of the carrier and would be so seriously inconvenienced if compelled to testify at Schenectady as to make them practically unavailable as witnesses. *796We think, however, that the carrier should have made its application to the Board rather than to the referee, whose other duties may have justified him in refusing personally to sit in Syracuse or New York. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur. Award unanimously affirmed, with costs to the State Industrial Board.